                      Case 20-00086                            Filed 03/25/20    Entered 03/25/20 11:31:16       Doc# 3    Page 1 of 4


                                                 Cabot Christianson, Esq.
                                                 Alaska Bar No. 7811089
                                                 LAW OFFICES OF CABOT CHRISTIANSON, P.C.
                                                 911 West 8th Avenue, Suite 201
                                                 Anchorage, AK 99501
                                                 (907) 258-6016
                                                 cabot@cclawyers.net

                                                 Attorneys for Debtor

                                                                   IN THE UNITED STATES BANKRUPTCY COURT

                                                                            FOR THE DISTRICT OF ALASKA


                                                 In re:                                                )
                                                                                                       )
                                                 ALASKA UROLOGICAL INSTITUTE, P.C.,                    )      Case No.: 20-00086 GS
                                                                                                       )
                                                                                                       )      Chapter 11
                                                                                Debtor.                )
                                                                                                       )

                                                   DECLARATION OF CABOT CHRISTIANSON IN SUPPORT OF DEBTOR'S
                                                              APPLICATION TO EMPLOY ATTORNEY
Phone: 907-258-6016 Email: cabot@cclawyers.net
 LAW OFFICES OF CABOT CHRISTIANSON, P.C.




                                                          I, Cabot Christianson, declare as follows:
         911 West 8th Avenue, Ste 201




                                                          1.     I am a sole practitioner at the Law Offices of Cabot Christianson, P.C. I
             Anchorage, AK 99501




                                                 have been a member of the Alaska Bar since 1978. I am admitted to practice before the

                                                 United States District Court for the District of Alaska, the Court of Appeals for the Ninth

                                                 Circuit, and the Courts of the State of Alaska. My firm engages in bankruptcy,

                                                 commercial litigation and general litigation. Currently I am active in a number of

                                                 bankruptcy matters, representing debtors, creditors and trustees.



                                                          2.     The scope of my representation of the Debtor is to represent the Debtor in

                                                 PAGE 1          CHRISTIANSON DECLARATION
                                                                 H:\3302\MAIN\PROFESSIONALS\EMPLOY.AFF.FINAL.WPD
                      Case 20-00086                            Filed 03/25/20    Entered 03/25/20 11:31:16          Doc# 3     Page 2 of 4


                                                 all aspects of its Chapter 11 case.

                                                          3.      Subject to approval of this Court, Law Offices of Cabot Christianson will

                                                 bill for its services in this case at its regular hourly rates, which are currently $440 per

                                                 hour for Cabot Christianson, and $140 per hour for paralegal time. These rates may be

                                                 raised from time to time as part of a general increase in rates. Subject to approval of this

                                                 Court, Law Offices of Cabot Christianson will bill for reimbursement of costs and

                                                 disbursements, including long distance telephone calls, photocopies, computerized legal

                                                 services, travel and out-of-town living expenses, service fees and deposition charges, and

                                                 all similar charges. Costs will be billed at the actual out of pocket payments by Law

                                                 Offices of Cabot Christianson; charges for copying and facsimile transmissions which are

                                                 not paid to third parties will be billed at the rate approved by this Court from time to time

                                                 in other cases, within the guidelines set forth by this Court in local rules and decisions.

                                                          4.     My retainer arrangement is as follows: On January 14, 2020, Debtor paid
Phone: 907-258-6016 Email: cabot@cclawyers.net
 LAW OFFICES OF CABOT CHRISTIANSON, P.C.




                                                 my firm a $10,000 retainer in connection with a possible bankruptcy, and/or a
         911 West 8th Avenue, Ste 201




                                                 nonbankruptcy solution to Debtor’s financial problems. Those funds were all applied to
             Anchorage, AK 99501




                                                 pre-petition fees. On March 20, 2020, Dr. William Clark one of the owners of the Debtor

                                                 paid me $25,000 from his personal funds, and on March 23, 2020, Dr. Robert Allen, the

                                                 other owner of the Debtor, paid me $25,000 from his personal funds. Both those amounts

                                                 were deposited into my trust account. These latter two payments are intended as a

                                                 retainer to be applied first to pre-petition work, and then to be held in trust as security for

                                                 post-petition work in the event there are not sufficient unencumbered funds of the estate

                                                 to cover my court-approved post-petition services. As of the petition date, and after

                                                 PAGE 2          CHRISTIANSON DECLARATION
                                                                 H:\3302\MAIN\PROFESSIONALS\EMPLOY.AFF.FINAL.WPD
                      Case 20-00086                            Filed 03/25/20    Entered 03/25/20 11:31:16          Doc# 3     Page 3 of 4


                                                 paying the $1,717.00 filing fee, there are $35,812.00 remaining of that retainer. This

                                                 retainer is allocated 50-50 to Drs. Clark and Allen.

                                                          5.     I do have one longstanding relationship with the Debtor. For many years,

                                                 I have been a patient of the Debtor. Dr. Clark is my urologist. Other than giving me

                                                 some familiarity with Debtor’s business, and with Dr. Clark, this relationship has no

                                                 bearing on my representation of the Debtor in this case.

                                                          6.     Except as set forth above, I have no connection in the sense of any

                                                 professional relationship with the Debtor, its creditors, other parties in interest, their

                                                 respective attorneys and accountants, the United States Trustee, or any person employed

                                                 in the office of the United States Trustee, nor does the firm or any of its attorneys hold or

                                                 represent any interest adverse to the estate. I am a disinterested person as the term is

                                                 defined in the Bankruptcy Code, 11 U.S.C. § 101(13).

                                                          I declare under penalties of perjury the foregoing is true and correct.
Phone: 907-258-6016 Email: cabot@cclawyers.net
 LAW OFFICES OF CABOT CHRISTIANSON, P.C.




                                                          DATED March 25, 2020.
         911 West 8th Avenue, Ste 201
             Anchorage, AK 99501




                                                                                                 LAW OFFICES OF
                                                                                                 CABOT CHRISTIANSON, PC
                                                                                                 Attorneys for Debtor


                                                                                                 By:    /s/ Cabot Christianson
                                                                                                         Cabot Christianson




                                                 PAGE 3          CHRISTIANSON DECLARATION
                                                                 H:\3302\MAIN\PROFESSIONALS\EMPLOY.AFF.FINAL.WPD
                      Case 20-00086                         Filed 03/25/20    Entered 03/25/20 11:31:16       Doc# 3    Page 4 of 4



                                                 CERTIFICATE OF SERVICE
                                                 The undersigned hereby certifies that on March 25, 2020, a true and correct copy of the
                                                 above document was served by electronic means through the ECF system as indicated on
                                                 the Notice of Electronic Filing.

                                                 By:   /s/ Margaret Stroble
                                                         Margaret Stroble
Phone: 907-258-6016 Email: cabot@cclawyers.net
 LAW OFFICES OF CABOT CHRISTIANSON, P.C.
         911 West 8th Avenue, Ste 201
             Anchorage, AK 99501




                                                 PAGE 4        CHRISTIANSON DECLARATION
                                                               H:\3302\MAIN\PROFESSIONALS\EMPLOY.AFF.FINAL.WPD
